I   .

,*‘,




               OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                                  AUSTIN
,




    tc forfeit the ro8ognLsssn        for tb Aofondant, or to t8ttm
    c)~pit~ef0r tm   d0ruda5ts.      u UL a~~fi~n     wen8t    hi6 pr0-
    puty    ta uafoxw     the #aQmnt     of t& oourt,   Y   if a0 ep-
    pod   bad been tama,w

                   &ticl* 864, cod. of .mlBiMl PlQoouur8plwldu                       nn
    appealmybotakonbythe                 bfon4natfmtoreryflnel               duds-
    lm3t    rmlQar6d          n6?66oe;ni6a64,  ballbondorkndtakan
    ror    the   prevent T   0n 0r ouppresei~nof 0rfa808, rbua 6w
    o*~;s              for   $80.00 or -8,      oxoluai~o of mwtr,         but sot


                   InI& g
                        to sta t.,
                                4 aa .
                                     w.sa o th
                                            , elo uit
                                                   up ;
                   -Afto ea
                         r r ding
                                a lmnb a $nib
                                           *,
                                            lo tlo aOEn
            k    tnMn1n        thooourt klcm,eurptto           fa*c
            felt tb a reeognls~neefo r tha defendant, or to
            t6inu8 o a p lafo e rh imu enlx o eutloRgalat
                                                        Il
            h l8p r o p a r ty,        thE &dgalont, o f uib
                            to o nfo r e.
            +o tvt.*
                   Is ox plrte     Ekllabury,    NS   6. W. 696,     tha   aurt   8aym:

                  91% the facts revanleb by the prosat
            roeord, at the t1!6,the wdats WElIfiled, 1t
            N    the prirllege 05 tha stab to u~forao tb
            $at@amt by mlting the ajqellent uodor a
            eapfas profine, by iorfoitfag tha roao~izanae,
            by pro666clne;6e6ln6tur6ti66            orb&mu&~~
            ueoutlon     agnl.rl6t hi6   pmport
            T. state,    45 Tu.    cr.   Appa.  t 3 6. 0'. lou;        b
            duty   or pmouding       by one of th666 6nthcd6
            u&6 upon     the 0fflOon     of the H&O.        A QltJ
             llkouin     nrtad    upon the appnlJ.ult,     and th
             marotiu     upon hi6-noognlsaMa.         &a aght
           bnn    paia   tb   fina of orirmdued       hIsell;     ac
           might the     6urety.    tina or tlu 0rfi0t3x-8    0f
           the rtate     had the right    to efflr0etiTezgh-
           lms8 the appellant or Bl?llgl the 6tfd'B   rigma
           to the 6etl6raat.lan 0s the Juugfmt 0r   the
           oourt.*
                   xnJohnscnT . State, X2 8. t. 406,           the     oourt mysr
                 "In edor to dofont   WI obligation
           founded on Artlole 8S4, Cods oi Crilinal pro-
           uQun,   (1899) tb epp&iwtmt'odl~k
           ptot3emed dth dr08t,     but the 6tiplilPtd fh8
           and twote wt   alec bo paid.-
     HonorableR. T-.BuA6, Mhy ;n, lS39, l%ge 8


               you     inqti2-d    if   rrder   hthh       a64   0t   the c0d0 0r
G~nal~OdUW~thO                     defendmtsy          6StiS~hiS?WOgni-
               th elOStS.
SRRUE by payiafi                           v0ezwu no for th enasun
thct hrtiale 864 &ocs notbin& maw  then      g-P:?
and t&t  radar Art.1~1~439, Cob of Cr
the 0ouI-thas D::dl8orotloa uuloss the prfnoiI*llappad or
be arrest& en12loCi;eS
                     In JaflI22uhlohwmttlm   Oourtmay
auulsa 4.isamtlon,mil t&t in the lmguag~ of fohnsca'I.
atate,SupmA,
               Im order to aer*r,tM ohllgRt1oniand-
          od on Art&oh 8E4 ll8791,cods of criaLn*J.
          ?mumdun, the appealiauetnotonly be prwo-
          lutod with atfeot,but the otip;lated flno
          ud   606tS      wt      d60    be paiiid.’




                                                                          t